Citation Nr: 0836602	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1969 
to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision, granted an 
increased disability rating of 70 percent for the veteran's 
service-connected schizophrenia.  The veteran has 
subsequently moved; he now resides within the jurisdiction of 
the RO in Washington, DC.  


FINDING OF FACT

The veteran's service-connected schizophrenia is manifested 
by: depressed mood; paranoia; poor social, work, and family 
relationships; poor insight and judgment; social isolation; 
auditory hallucinations; and a Global Assessment of 
Functioning Scale (GAF) score of 20.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent disability rating.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, VA must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

In July 2004, the veteran filed a claim for an increased 
disability rating for his service-connected schizophrenia.  
An increased rating of 70 percent was granted.  The veteran 
appealed that rating decision.  He asserts that a 100 percent 
disability rating is warranted for his service-connected 
schizophrenia.  

As with all psychiatric disabilities, disability ratings for 
schizophrenia are assigned under the General Rating Formula 
for Mental Disorders.  The veteran's is presently assigned a 
70 percent disability rating which contemplates

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9204.

A 100 percent disability rating for psychiatric disabilities 
contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

In September 2004, a VA psychiatric examination of the 
veteran was conducted.  The veteran reported feelings of 
insecurity, distrustfulness, and isolation.  He did indicate 
that he was a self-employed automobile mechanic who was 
working regularly.  Mental status examination revealed 
depressed mood.  There was no evidence of delusions, 
hallucinations, or inappropriate behavior.  The diagnosis was 
schizophrenic disorder and a GAF score of 50 was assigned.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 41 to 50 is 
defined as reflecting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added).

A VA outpatient treatment record dated September 2005, 
reveals that the veteran was alert, oriented, and without any 
impairment in thought process or reality connection.  

In December 2005, another VA examination of the veteran was 
conducted.  Mental status examination revealed the veteran 
was alert and oriented.  Mood was depressed and paranoid with 
blunted affect.  Attention was good; memory and concentration 
were fair.  Speech was clear and coherent and there was no 
indication of hallucinations or delusions.  The examiner 
noted that the veteran was maintaining an automobile repair 
business and was taking courses in business.  The diagnosis 
was schizophrenia and a GAF of 60 was assigned.  A GAF score 
of 51 to 60 is reflective of only moderate symptoms (e.g., 
flat effect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning, e.g., few friends, conflicts with peers 
or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

At some point in time subsequent to the December 2005 VA 
examination, the veteran moved to Washington, DC.  The 
veteran's representative obtained VA treatment records dated 
from 2007 to the present and submitted them.  These records 
reveal that the veteran has required extensive psychiatric 
treatment including long periods of inpatient 
hospitalization.  The primary diagnosis on these records is 
post-traumatic stress disorder (PTSD).  The Board notes that 
service connection has not been granted for PTSD and that 
many of the background assertions of in-service stressors 
relied upon by mental health professionals in rendering that 
diagnosis are not supported by the evidence or record related 
to the veteran's active military service.  

Nevertheless, these psychiatric treatment records do show 
that the veteran has required intense psychiatric treatment.  
For example, a December 2007 treatment note indicates that 
the veteran was hospitalized for inpatient treatment  and 
that he required close observation for suicidal ideation, 
homicidal ideation, and unpredictable behavior.  His judgment 
was poor and he had auditory hallucinations.  A GAF of 20 was 
assigned.  A GAF score of 11 to 20 is reflective of some 
danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994)

The veteran's treating VA psychiatrist submitted a letter 
dated September 2008 which indicates that the veteran's 
current psychiatric diagnosis is PTSD and schizophrenia.  The 
physician further indicates that the veteran continues to 
have auditory hallucinations and is on high doses of 
psychotropic medication including two anti-psychotic 
medications.  The veteran is indicated to be so impaired that 
he is unemployable and he requires his family to attend to 
his activities of his daily living.  

While the recent VA treatment records indicate that much of 
the veteran's psychiatric symptoms are related to PTSD, 
review of the evidence of record still reveals a considerable 
amount of symptoms which might be attributable to his 
service-connected schizophrenia.  Specifically, he has 
considerable problems with paranoia and auditory 
hallucinations such that he remains on heavy doses of two 
types of anti-psychotic medication.  The Board also believes 
that it would be difficult, if not impossible, to ascertain 
the degree of disability caused by the service-connected and 
nonservice connected psychiatric disabilities.  As such, the 
evidence of record clearly reveals that the veteran is 
unemployable with severe psychiatric symptoms which are a 
result of his service-connected schizophrenia.  Accordingly, 
the evidence supports the assignment of a 100 percent 
disability rating for his service-connected schizophrenia.  


ORDER

A 100 percent disability rating for PTSD, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


